DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 08/24/2021 are acknowledged.  
In light of incorporating the claim 2 into claim 1, the previous 112(b) rejection for the claims 2-4 has been withdrawn. 
However, applicants’ arguments for the 103 rejection are not found persuasive.  Accordingly, the previous rejection has been maintained. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 08/24/2021 have been fully considered but they are not persuasive, see the reasons below.   
Applicants argue that Mondal discloses and teaches relates to the protecting groups other than TeoC, including Mc, Fmoc, Boc, Cbz, etc. In fact, Mondal believes that the use of other protecting groups, especially Fmoc and Cbz, can achieve satisfactory results (see pages 4-5, Scheme 3-4 and Compounds 17 and 18 of Mondal).
The purpose of Mondal is to show applicants recited peptide, wherein the N-terminus group is protected by an amino protective group. The office action was already acknowledged that Mondal did not disclose TeoC, but taught Fmoc, Boc, Cbz, Mc etc as amino protective 
Applicants’ argue that Shute indicated in the first paragraph of the left column on page 347 that, as far as Teoc-Phe is concerned, there is about 5% impurity and the dipeptide impurity is found to be Teoc-Phe-Phe (see page 347, left column, paragraphs 6- 10). Shute believes that TeoC is superior only for Teoc-OSu in respect to N-hydroxysuccinimidyl mixed carbonate reagents (see page 347, left column, lines 24-28 of Shute).
In the above paragraphs the art compared the two reagents, viz., Teoc-OBt and Teoc-OSu, not the disadvantages of Teoc. In the lines 24-28, and in the next paragraph, in fact art mentioned the advantages of Teoc over the other amino protecting groups, as mentioned in the previous office action.  
Applicants argue that the advantages of Teoc mentioned in Gille are only for dehydrated enamine compounds, and for Cbz protecting group (see Scheme 5 and page 568, right column, lines 3-4 of Gille), rather than for general oligopeptides. 
The compounds in the Gill are peptides or peptide derivatives, and so it is an analogous art, absent evidence to the contrary. There is a reasonable expectation of success, because of the mechanism of protection is the same in both cases. 
Applicants argue that Lipshutz  mentions Tsoc (triisopropylsilyloxycarbonyl) instead of Teoc (trimethylsilyloxycarbonyl) as recited here. These two protecting groups are fundamentally different, and the volume of isopropyl is significantly different from that of methyl. Base, thus Tsoc cannot be used to simulate and replace Teoc, so the two are not comparable. 
Replacement of small alkyl groups with higher alkyls are obvious and the properties are expected. 
homologous series is a sequence of compounds with the same functional group and similar chemical properties in which the members of the series can be branched or unbranched, or differ by -CH2. 
For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: "Compounds which are  … of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)."
Applicants argue that Wuensch only tangentially mentions a compound with a Teoc protecting group, but in no way teaches or suggests the advantages of using a Teoc protecting group.
The cited Wuensch is an additional support to show the Teoc as a protective group for N-terminus peptides. 
Applicants argue that the present application demonstrates unexpected technical effects. For example, when Val-Cit-PAB is used as an example and compared with other protecting groups (Cbz and Boc), Teoc used as a protecting group showed significant advantages with respect to by-products, reaction conditions and purification difficulty. These are entirely u unpredicted results.
In fact, applicants so called unexpected results are expected, as evidenced from the cited art. The cited art specifically teach the advantages of Teoc over other protective groups. 
Applicants argue that based on the disclosures of Shute, Gille, Lipshutz and Wuensch, these cited documents do not teach any universal and beneficial effects of Teoc protecting group and the teachings of Mondal (other protecting groups has satisfactory effects) provide no motivation for those skilled in the art to consider using Teoc as a protecting group, much less that it will have a better effect than other protecting groups as shown by applicant.
Applicants show how each cited reference differ from the instant invention, but the obviousness test under 35 U.S.C. 103 is whether the invention would have been obvious in view of the prior art taken as a whole. In re Metcalf et al. 157 U.S.P.Q. 423.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (Tetrahedron Letters, 2018, 59, 3594-3599; see applicants filed IDS dated 10/30/2020) in view of Shute et al (Synthesis, April 1987, 346-349; see applicants filed IDS dated 10/30/2020), Gille et al (Beilstein Journal of Organic Chemistry, 2016, 12, 564-570; see applicants filed IDS dated 10/30/2020), Lipshutz et al (J. Org. Chem., 1999, 64, 3792-3793) and Wuensch et al (Hoppe-Seyler’s Zeitschrift fuer Physiologische Chemie, 1981, 362(9), 1289-92).  

    PNG
    media_image1.png
    43
    96
    media_image1.png
    Greyscale
 (aka Teoc), (ii) variables AA1 to AA4, at least comprises AA1 and AA2, which are amino acids or amino acid derivatives and (iii) optionally having p-aminobenzyl alcohol 
    PNG
    media_image2.png
    54
    107
    media_image2.png
    Greyscale
(PAB or PABOH). 
Mondal et al teach the following oligopeptide linker intermediate:

    PNG
    media_image3.png
    142
    336
    media_image3.png
    Greyscale
[See Fig. 2 and Schemes 1 and 2]. 
   The above compound reads applicants AA1 to AA3 and PAB, but fails to teach applicants recited silyl protecting group 
    PNG
    media_image1.png
    43
    96
    media_image1.png
    Greyscale
 (aka Teoc).  
The following cures the deficiency of Mondal et al. 
Shute et al teach Teoc protecting group for N-terminus amino group or Teoc-amino acids [see Table 1] and further teaches that advantages of Teoc, such as high yield, lack of oligopeptide by-product formation [see page 347, concluding part]. 
Gille et al teach Teoc as N-terminus protecting group and also mentioned that the advantages Teoc over Cbz [see Scheme 5, and right paragraph in page 568 to left paragraph in page 569]. 
Lipshutz et al teach Tsoc, which is analogous to Teoc, which shows advantages results over the other protecting groups, such as Boc, Cbz and Fmoc [see page 3793].
Wuensch et al exemplify Teoc protecting group on N-terminus peptide, see below:

    PNG
    media_image4.png
    262
    524
    media_image4.png
    Greyscale
[see attached abstract from STN search report], which reads applicants Teoc and AA1 to AA4 variables. 
Based on the above established facts, all the claimed elements were known in the prior art, such as (i) Teoc as amine protecting group and its advantages over other protecting groups and (ii) applicants recited amino acids or their derivative and (iii) PAB or PABOH group, and one skilled person in the art could have combined the elements as claimed by known protecting gorups with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The motivation to replace known protecting groups with Teoc can originate, in view of its advantages and from the expectation that the prior art component will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658